DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Doge et al. (JP 0542307 A), hereinafter Doge.
Regarding claim 1, Doge discloses a method (Fig. 8 and 9) for producing a front axle beam 2 including a beam part (Fig. 8, portion with H-shaped cross section), the beam part including a web part (thin middle section of H-shape) and flange parts (arms of H-shape) joined on both sides of the web part (Fig. 8) and having an H-shaped cross section, comprising:

pressing at least one specified flange part (all flange parts in Fig. 8 and 9), which is at least one of the flange parts, in a direction perpendicular to a web part extending direction in the cross section of the beam part (web part extending direction is horizontal direction for Fig. 8 and 9; Fig. 8, arrows show pressing the flange parts in the vertical direction, which is perpendicular to the horizontal direction) to bend an edge of the specified flange part (top edge of top flange parts, bottom edge of bottom flange parts) outward in the web part extending direction (horizontal direction) in the cross section of the beam part (Fig. 8 and 9 show that the edges of the flange parts bend outwards in the horizontal direction relative to the middle of the flange parts).
Regarding claim 2, Doge further discloses that a convex die 10A is inserted in between the specified flange part (Fig. 8, any flange part) and another one of the flange parts located opposite to the specified flange part (dies are inserted between both pairs of flange parts) to bend the edge of the specified flange part outward (Fig. 8 and 9 show that the edges of the flange parts bend outwards in the horizontal direction relative to the middle of the flange parts) in the web part extending direction in the cross section of the beam part 2 (horizontal direction).
Regarding claim 5, Doge further discloses (Fig. 8 and 9) that the convex die 10A includes a convex portion (lower half of die 10A) bulging toward the web part (die 
each of the adjacent surfaces inclines in such a manner to become more distant from the web part at an outer side in the web part extending direction in the cross section of the beam part (as the adjacent surfaces incline in the horizontal direction, the distance from the web part increases).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. (U.S. Pat. No. 5,741,027), hereinafter Stroh, in view of Doge.
Regarding claim 8, Stroh discloses a front axle beam 12 (Fig. 1) comprising a beam part 36 (Fig. 2), and two king-pin attachment parts 16 provided to both ends of the beam part (Col. 4, lines 7-13 specify that there are kingpins at each distal end of the beam 12) with respect to a length direction of the beam part 36, wherein:

Stroh does not disclose that at least one of the four flange parts is a specified flange part including a bent portion, wherein an outer surface of the bent portion with respect to an up-down direction of the front axle beam inclines inward in the up-down direction and thereafter inclines outward in the up-down direction as a distance from the web part increases, and wherein an edge of the bent portion does not protrude outward in the up-down direction from any other part of the bent portion.
Doge teaches that at least one of the four flange parts is a specified flange part (any of the four flange parts) including a bent portion (flange parts bend away from opposing flange part), wherein an outer surface of the bent portion with respect to an up-down direction of the front axle beam (left-right direction in Fig. 8) inclines inward in the up-down direction (bottom flanges in Fig. 8 incline inward in left-right direction) and thereafter inclines outward in the up-down direction as a distance from the web part increases (top flanges in Fig. 8 incline outwards in left-right direction as distance from web part increases), and wherein an edge of the bent portion (outer edge where flange connects to web portion) does not protrude outward in the up-down direction from any other part of the bent portion (Fig. 8, the edge of the bent portion that is even with the web part in the vertical direction does not extend outwards in the left-right direction from any other part of the bent portion).
.
Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Doge does not disclose pressing the bent edge of the specified flange part from outside in the web part extending direction.  Accordingly, claim 3 contains allowable subject matter.
Claims 4 and 6 are indicated as containing allowable subject matter as they depend on claim 3, which contains allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroshi et al. (WO 2016/148028 A1) discloses an H-shaped beam that is pressed using opposing convex dies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. – 12:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616